On petition for rehearing it is brought to my attention that when this case was called for oral argument I announced in open Court my disqualification to participate in the disposition of the cause but, nevertheless, did participate in the disposition by concurring in the opinion prepared by Mr. Chief Justice TERRELL.
When that opinion came to my desk with the record filed here I overlooked the fact that I had participated as Attorney General of Florida in the negotiations between the Trustees of the Internal Improvement Fund of Florida and the purchaser for the purchase and conveyance of bottom lands involved in this litigation.
I now withdraw my concurrence in the opinion and judgment,supra. *Page 133